ACCEPTED
                                                                    03-15-00038-CR
                                                                            5674262
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                              6/15/2015 11:50:22 AM
                                                                  JEFFREY D. KYLE
                                                                             CLERK
                  NO. 03-15-00038-CR

                                               FILED IN
                                        3rd COURT OF APPEALS
                                             AUSTIN, TEXAS
                IN THE COURT OF APPEALS
                                        6/15/2015 11:50:22 AM
                      FOR THE
                                            JEFFREY D. KYLE
        THIRD   SUPREME JUDICIAL DISTRICT        Clerk
                  AT AUSTIN, TEXAS



                ROY LESLIE CRAYTON,
                      Appellant

                          vs.

                THE STATE OF TEXAS,
                      Appellee


          Appeal from the County Court at Law
                   Cause No. M29921
                  Burnet County, Texas
     The Honorable W. Randy Savage, Judge Presiding


APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME


                                Gary E. Prust
                                State Bar No. 24056166
                                1607 Nueces Street
                                Austin, Texas 78701
                                (512) 469-0092
                                Fax: (512) 469-9102
                                gary@prustlaw.com

                                ATTORNEY FOR APPELLANT

       ORAL ARGUMENT IS NOT REQUESTED
      APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                       TO FILE BRIEF

       Appellant, Roy Leslie Crayton, file this, his “Second Motion for Extension

of Time to File Brief,” and in support thereof shows as follows.

                                          I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has once requested previously an extension of time within which

to file his brief.

3.     Appellant's brief is due on June 22, 2015.

4.     Appellant's attorney had a very busy trial and appellate schedule during the

months of May and into June 2015. Appellant’s attorney also expects he will be in

a jury trial beginning the week of June 22 and lasting the entire week. Attorney for

appellant has also just received word on June 15, 2015 of his father’s passing and

will be out of the office to make arrangements.

5.     In order to address the issues raised in the present appeal thoroughly,

Appellant's attorney will require more time to complete his brief. Appellant’s

attorney will require until July 22, 2015 to complete his brief.

6.     Accordingly, Appellants request that this Court allow him until July 22,

2015 to file his brief.




                                          2
                                      Respectfully submitted,

                                      /s/ Gary E. Prust

                                      Gary E. Prust
                                      SBN 24056166
                                      1607 Nueces Street
                                      Austin, Texas 78701
                                      (512) 469-0092
                                      Fax: (512) 469-9102
                                      gary@prustlaw.com
                                      Attorney for Appellant


                          CERTIFICATE OF SERVICE

      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served upon Mr. Cody Henson, special prosecutor sitting by
appointment, via electronic transmission to his email address at
cody@hillcountrylegal.com in accordance Rule 9.5(b) of the Texas Rules of
Appellate Procedure on this the 15th day of June, 2015.

                                             /s/ Gary E. Prust

                                             Gary E. Prust

                       CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
178 words. This is a computer-generated document created in Microsoft Word,
using 14-point typeface. In making this this certificate, I rely on the word count
provided by the software use to prepare the document.

                                             /s/ Gary E Prust

                                             Gary E. Prust



                                         3